Citation Nr: 1614214	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  08-38 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to September 1973. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in November 2010, and a transcript from that hearing has been associated with the claims file. 

This matter was remanded by the Board in February 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

At the onset, the record reflects that the Veteran has moved several times since the February 2011 Board remand and it is unclear if certain VA mailings were received by the Veteran.  While the Veteran failed to appear for a scheduled VA examination, the November 2014 letter informing him of the examination was not sent to the current VBMS address of record.  Further, a January 2013 VCAA letter informing the Veteran that certain VA treatment records were unable to be obtained was returned as undeliverable.  As such, a remand is required to confirm the Veteran's current contact information, reschedule the VA examination, and re-send the Veteran the letters.

Second, the February 2011 Board remand required that the Veteran be sent a VCAA-compliant notice as to the amended provisions of 38 C.F.R. § 3.304(f)  pertaining to verification of in-service stressors for a service connection claim for PTSD, effective July 13, 2010.  While the RO sent the Veteran a March 2011 VCAA letter, it is unclear if the proper forms necessary to corroborate stressor were provided.  Further, no formal finding considering stressors was made.  As such, the Board requires that this letter be re-sent with the proper forms regarding stressors, and any additional development necessary regarding the claimed stressors, to include fear of hostile military or terrorist activity, be conducted by the AOJ.

Finally, there is indication that there are outstanding medical treatment records pertinent to the claim.  By statement dated July 2011, the Veteran indicated in part that he was treated at Causeway Street Community Based Outpatient Clinic in 2008, and requested that the VA obtain these records; the record does not reflect these records or that a search for them has been conducted.  Further, by a July 2015 statement, the Veteran indicated that he has a new psychiatrist beginning August 2015; the Veteran should be sent a VCAA letter regarding these potential new treatment records.

Accordingly, the case is REMANDED for the following action:

1. Confirm the Veteran's correct contact information.  Then, re-mail the January 2013 VCAA letter informing the Veteran that certain treatment records were unable to be obtained and requesting that he provide the records, if possible.

2. Send the Veteran VCAA-compliant notice as to the amended provisions of 38 C.F.R. § 3.304(f)  pertaining to verification of in-service stressors for a service connection claim for PTSD, effective July 13, 2010, including all proper forms.  Allow an appropriate time for the Veteran to provide any additional information as to his claimed in-service stressors.  Conduct any additional development that may be necessary concerning his reported stressors, considering these amended provisions, including a formal finding considering stressors, to include fear of hostile military or terrorist activity.

3. Obtain and associate with the claims file copies of any outstanding treatment records pertaining to the Veteran's mental health, including all outstanding VA treatment records.  If any records cannot be obtained after making reasonable efforts, notify the Veteran and allow him an opportunity to provide such records. 

Particular attention is directed to treatment records from the Causeway Street Community Based Outpatient Clinic in 2008, and treatment records from the Veteran's new psychiatrist, from August 2015.

4. After completing the above described development, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current acquired psychiatric disorder, including but not limited to PTSD.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner should be specifically informed of which, if any, reported in-service stressors have been verified.  The examiner is requested to respond to the following: 

(a) Please identify all currently diagnosed acquired psychiatric disorders, including but not limited to PTSD, based on examination of the Veteran and review of all lay and medical evidence of record. 

(b) Please identify the approximate onset date of each currently diagnosed disorder, to the extent possible.  In particular, please state whether it is clear and unmistakable that any current disorder existed at the time of the Veteran's entry into service in August 1971. 

(c) For any current acquired psychiatric disorder that existed prior to service, please state whether the disorder was permanently increased in severity beyond its natural progression (aggravated) as a result of any incident during service.  Please see subparagraph (e) for further instruction. 

(d) For any current acquired psychiatric disorder that did not exist at the time of the Veteran's entry into service in August 1971, please state whether it is at least as likely as not (probability of 50% or more) that such disorder was incurred as a result of service.  Please see subparagraph (e) for further instruction. 

(e) In offering the opinions requested in subparagraphs (c) and (d), please specify the incidents during service that are related to the Veteran's current mental disorder(s).  If PTSD is diagnosed, please state whether such disorder was incurred or aggravated (as appropriate) as a result of any verified in-service stressor(s).  Further, if there are no verified stressors, please state whether the Veteran's PTSD was incurred or aggravated (as appropriate) as a result of a fear of hostile military or terrorist activity, consistent with the types, places, and circumstances of his service. 

Any opinion offered must be accompanied by a complete rationale, which should reflect consideration of both the lay and medical evidence of record. If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered. 

The Veteran should be sent a letter to his most current address notifying him of the VA examination and explaining that the purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the Veteran is placed on notice that pursuant to 38 C.F.R. § 3.655 (2015) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991).

5. After completing any further development as may be indicated by any response received upon remand, readjudicate the Veteran's service connection claim for an acquired psychiatric disorder, to include PTSD.  All lay and medical evidence of record should be considered, keeping in mind the competency and sufficiency of certain lay evidence as provided in the cases summarized above.  Further, all potential theories for service connection should be considered.  If the Veteran's claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




